Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-6) in the reply filed on 03/08/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the interval between said inner side and the predetermination is decreased”, and Examiner finds the above-mentioned limitation unclear, because the term “predetermination” is unclear and leavens Examiner in doubt as to the clear meaning of the technical feature to which it refers, thereby rendering the definition of the subject matter of said claim unclear. The term should be defined in greater detail within the context of the claim. For examination purpose, Examiner will interpret “predetermination” as the “the interval between the inner side of the protruded part and the lens element that disposed inside the lens barrel”. 
Claim Objections
Claim 1 objected to because of the following informalities: claim 1 line 7-8 recites “small interval by the interference from the surface of said protruding structure” and should be corrected as “small interval by an interference from the surface of said protruding structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2019/0204527 in view of Masuzawa US 201980187402.
Regarding claim 1, Nakajima teaches a protruding structure of lenses barrel (at least in Fig. 2: lens barrel 3 is shown, and Figs. 3A-3B and para [0044]: plurality of alignment protruded part 80 shown/described), comprising:
 a lenses barrel (3), said lenses barrel having an inner side of the barrel (Fig. 3A-3B: depicts inner side of lens barrel 3); and 
at least one protruding structure (para [0044]: “A plurality of alignment protruded parts 80 in a convex-shape is formed on the inner peripheral face 60 at equal intervals in a circumferential direction so as to protrude in a convex shape (swelled shape) to an inner side in a radial direction.”) being an elastomer made by macromolecule material and arranged at said 
 whereby the interval between said inner side of the barrel and the predetermination is decreased into extremely small interval by the interference from the surface of said protruding structure (Fig. 5 depicts the inner side of the lens barrel 3, and protruded part 80 are distributed along the inner circumferential of the lens barrel 30 is different interval, and once the lenses are press-fitted to the protruded part 80 it indicates that the interval between the lens barrel at the protruded part 80 and the lenses are small, and there is an interference between the outer peripheral of the lenses and the protruded part 80), or the thickness of said protruding structure produce slight interference to predetermination.
Nakajima discloses the claimed invention, but does not specify a metal lens barrel.
In the same field of endeavor, Masuzawa teaches a lens unit (Fig. 1) comprising a lens barrel made of metal (Fig. 1 and para [0063]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel of Nakajima by utilizing the claimed metal lens barrel as taught by Masuzawa in order to reduce the lens barrel variation or position deviation cause by environmental temperature, so as to ensure the imaging quality of the lens module. 
Regarding claim 2, the combination of Nakajima and Masuzawa teaches the protruding structure of lenses barrel as claimed in claim 1, but fails to explicitly specify wherein the thickness of said protruding structure is 1 µm-2 µm. However, differences in dimensions of the thickness of the protruded part will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, the combination of Nakajima and Masuzawa teaches the protruding structure of lenses barrel as claimed in claim 1, but fails to teach wherein the thickness of said protruding structure is 5 µm-15 µm or 170 µm-450 µm. However, differences in dimensions of the thickness of the protruded part will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, the combination of Nakajima and Masuzawa teaches the protruding structure of lenses barrel as claimed in claim 1, and Nakajima further teaches wherein said inner side of the barrel has a position one (72), said protruding structure (80) here is distinguished as a protruding structure one (72), and said protruding structure one is arranged at said position one annularly (as shown below or Fig 5: protruded 80 is arranged annularly).
[AltContent: textbox (Protruding structure three)][AltContent: textbox (Protruding structure two)][AltContent: textbox (Protruding structure one)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    390
    486
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Nakajima and Masuzawa teaches the protruding structure of lenses barrel as claimed in claim 4, and Nakajima further teaches wherein said inner side of the barrel has a position two (73), said position two (73) is below said position one (72), said protruding structure (80) here is distinguished as a protruding structure two (80), and said protruding structure two is arranged at said position two annularly (as shown below or Fig 5: protruded 80 is arranged annularly).
Regarding claim 6, the combination of Nakajima and Masuzawa teaches the protruding structure of lenses barrel as claimed in claim 5, and Nakajima further teaches wherein said inner side of the barrel has a position three (74), said position three (74) is below said position two (73), said protruding structure (80) here is distinguished as a protruding structure three (80), and said protruding structure three is arranged at said position three annularly (as shown below or Fig 5: protruded 80 is arranged annularly).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872